DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I(A1) (claims 1, 2, 5-7 and 10) in the reply filed on 09 June 2022 is acknowledged.  
Claims 3, 4, 8, 9 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 June 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ike (US 2015/0321470.)
Regarding claim 1,
	Ike discloses an element substrate comprising: 
an electrothermal transducer [104 in figs. 2A-2B; paragraph 0053]; 
a temperature detection element [105 in figs. 2A-2B; paragraphs 0054-0056] formed at a position where the temperature detection element at least partially overlaps the electrothermal transducer in a planar view of the element substrate [as seen in figs. 2A-2B; please note that some figures teach sensors 105A and 105B but that the claim is met as written since the temperature detection element may comprise a plurality of components (also note claim 10 of the instant application)]; and 
a plurality of wirings [106/110 in figs. 2A-2B, 6A-6B, 16A-17; 21-22B] connected to the temperature detection element [as seen in figs. 2A, 6A-6B, 16A-17; 21-22B; paragraphs 0054-0055], 
wherein the temperature detection element can detect temperatures in a plurality of regions when a plurality of different wirings out of the plurality of wirings are selected [paragraphs 0072-0073.]

Regarding claim 2,
	Ike further discloses wherein the element substrate includes a base [108 in figs. 2B and 6A; paragraph 0052 and 0055], and has the electrothermal transducer and the temperature detection element in a multilayer structure provided on the base [as seen in figs. 2B and 6A], and 
the temperature detection element is provided between the base and the electrothermal transducer [as seen in in figs. 2B and 6A.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ike in view of Nagatsuka et al. (US 2016/0009078 – hereinafter Nagatsuka.)
Regarding claim 5,
	Ike discloses the claimed limitations as set forth above regarding claim 1, but fails to expressly teach the element substrate further comprising a plurality of switches corresponding to the plurality of wirings, respectively, and configured to turn on/off connection of the wirings in accordance with a control signal from an outside.

	However, Nagatsuka discloses a printing element substrate that can provide an accurate temperature detection of a printing element substrate, the element substrate comprising a plurality of switches corresponding to a plurality of wirings, respectively, and configured to turn on/off connection of the wirings in accordance with a control signal from an outside [paragraphs 0031, 0035-0037.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ike invention to include means for turning on/off connection of the wirings in accordance with a control signal from an outside as taught by Nagatsuka for the purpose of providing a more efficient and accurate temperature detection [paragraph 0009.]

Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6,
The primary reason for allowance for this claim is the inclusion of the limitations of the element substrate according to claim 5, further comprising a comparator configured to compare a potential difference between different positions of the temperature detection element connected by wirings turned on by the plurality of switches, 
wherein the temperature detection element comprises a rectangular thin film resistor, and 
the plurality of wirings are formed in a layer different from a layer where the thin film resistor is formed, and connected to a peripheral edge portion of the thin film resistor.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
		
Regarding claims 7 and 10,
	These claims are considered to have allowable subject matter due to their dependency on claim 6. 
	
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853